This case comes before the court upon motion for rehearing filed by the appellant in propria persona in which he complains that upon a former hearing he was without representation either in person or by attorney, and that the court erred in not acting upon the fundamental error apparent of record in this case.
The court fully considered all of the errors presented and as none are pointed out in this motion for rehearing we are unable to say wherein any error was committed in the former judgment of this court.
This court has no power to grant to appellant the relief prayed for, to-wit, by directing that the day of his sentence and the term of his imprisonment begin on the date of his conviction in the court below. *Page 30 
There being no errors shown by the motion for rehearing the motion will be accordingly overruled.
Overruled.